DETAILED ACTION
Allowability Notice
The communications received 04/28/2021 have been filed and considered by the Examiner. Claims 1-11 and 13-17 are allowed. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 
Election/Restrictions
Claim 1 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 17, directed to the process of making or using the allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 17, directed to the invention(s) of a control method require all the limitations of an allowable product claim, and therefore has been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups I and II as set forth in the Office action mailed on 09/03/2020 is hereby withdrawn. In view of the withdrawal of the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance in view of Nagai et al (US 2014/0290886) hereinafter NAGAI (already of record), Schneider et al (US 2,771,246) hereinafter SCHNEIDER (already of record), and Backstrom et al (US 2007/0255446) hereinafter BACK:
As for claims 1 and 17, NAGAI/SCHNEIDER/BACK taught a sheet manufacturing apparatus that heated a material containing fibers to form a sheet wherein the apparatus had a heating roller that heats the material; and a control portion that controlled a temperature at which the heating roller heats the material, wherein the control portion set a temperature of the heating portion to a first temperature in a state where the sheet manufacturing apparatus manufactures the sheet, and sets the temperature of the heating roller to a second lower temperature at a predetermined time in a state in which the sheet was no longer being 

However a combination of NAGAI/SCHNEIDER/BACK failed to teach that the third temperature even if achieved after a set time would occur during the period in which the apparatus state is in a non-sheet manufacturing state, especially since a second temperature is reached in response to this state. The ordinary artisan would not have found it obvious to have further lowered the temperature in the context of the prior art. For these reasons the claims are hereby allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/Eric Hug/             Primary Examiner, Art Unit 1748